Gbeestbattm, J. (concurring).
A study of the history of the origin and jurisdiction of the Municipal Courts shows that there never was a general money limitation affecting all kinds of actions in these courts. The Legislature has from time to time specifically conferred jurisdiction in certain kinds of actions and proceedings, some with definite money limitations and others without such limitations. Code Civ. Pro., §§ 2862, 2863; Charter 1897, § 1364 et seq; Consol. Act, § 1284 et seq., and the earlier laws upon which the foregoing were based.
, The provision of the Municipal Court Act, conferring jurisdiction in actions “ upon the bond of a marshal of the city of Rew York, as prescribed in this act ” (§ 1, subd. 5) originated in the Laws of 1862 (chap. 484, § 5), which provides that no marshal thereafter appointed or elected should be permitted to enter upon the duties of his office until he shall execute a bond in the penal sum of $1,000, to answer' the mayor, aldermen and commonalty of the city of Rew York and any parties that may complain.
Sections 6 and 7 of that act provided for the prosecution of the bond in the name of the party aggrieved, in the District Court in much the same manner as now provided by sections 295 and 296 of the Municipal Court Act. Ro money limitation in such action was prescribed, and in view of the amount of the bond required, the intent of the Legislature is plain that the bond should be prosecuted in any sum to the limit thereof in the District Court.
The law with reference to marshal’s bonds and their prosecution has remained substantially unchanged since 1862.
The evidently deliberate omission of any money limitation in this class of actions and in certain other kinds of actions, such as those described in subdivisions 6 and 9 of section 1 *43of the Municipal Court Act, and the express reiteration of the $500 money limitation found in the several subdivisions of the act under section 1 plainly indicate that the Legislature intended no such limitation in an action upon a marshal’s bond upon compliance with the legal requirements “prescribed” in that act.
Inasmuch as the amount of the marshal’s bond was fixed by law at $1,000, an action thereupon could not exceed that sum, and the provisions of the Constitution limiting the jurisdiction of inferior local courts to $2,000, the limit imposed upon the County Courts, would not be violated. N. Y. Const., art. 6, § 18; Worthington v. London Guarantee & Accident Co., 164 N. Y. 81.
The next question is: Did the Legislature intend to discriminate between private individuals and corporations in actions upon such bonds, where the amount claimed exceeds $500?
Subdivision 18 of section 1 of the Yew York Municipal Court Act provides that the jurisdiction of the court “ extends to actions against the city of Yew York, a domestic corporation, or foreign corporation having an office in the city of Yew York, an administrator or executor as such, where the amount claimed does not exceed five hundred dollars.”
The language of subdivision 18 expresses a limitation to the extent of $500 in all actions mentioned in the other subdivisions of the jurisdictional section of this act.
An examination of the sources of said subdivision 18 may throw light on the subject.
Section 1284 of the Consolidation Act contained a special subdivision, similar to that found in the present Municipal Court Act, extending jurisdiction to corporations in actions “ where the sum claimed does not exceed two hundred and fifty dollars.”
On the other hand, under the Greater Yew York charters (1897 and 1901) jurisdiction was conferred upon the Municipal Courts against domestic corporations and foreign corporations having an office in this city, generally and without the express money limitations, as stated in subdivision 18, section 1 of the Municipal Court Act.
*44Such actions could, therefore, as well have been maintained in a sum exceeding $500 against a domestic corporation, or a foreign one with an office here as against an individual, up to the time the Municipal Court Act went into effect.
There is no apparent reason for the peculiar and anomalous situation which discriminates in favor of corporations on marshal’s bonds, particularly when it is a matter of common knowledge that many corporations are specially engaged in the business of executing such bonds. The only reasonable explanation that can be given for the peculiar condition pointed out is that it is the result more of an unfortunate and unsuccessful attempt to gather into one subdivision the par-tips over which the court should have jurisdiction than of any-desire to discriminate between parties defendant in the various actions.
If it were possible to .resort to any reasonable construction, which would prevent an unreasonable discrimination between classes of parties to the same kind of an action, this should be done.
It is not the province of the courts to enact legislation, and where the plain meaning of the words would have to be distorted to effectuate a result the courts cannot deliberately ignore the language of the statutes, but are obliged to give effect to the only meaning of which the words, however unhappily expressed or placed, are capable.
The learned counsel for the appellant urges that the limitation of $500 should be construed as applicable to the case of “ executors and administrators ” only, because they are immediately and closely followed in subdivision 18 by the words “ where the amount claimed does not exceed five hundred dollars.”
Such a contention would, be arbitrary and not permissible, particularly as we find that subdivision 13 of section 1285 of the Consolidation Act, which extended jurisdiction against corporations, contains no reference to “ executors and administrators,” and in language quite analogous to that employed in subdivision 18, section 1 of the Municipal Court *45Act, limited the jurisdiction to actions where the amount claimed “ does not exceed two hundred and fifty dollars.”
Hor is there force in the application of the rule of construction also urged by appellant that “ where there is an irreconcilable conflict between the different parts of the same act, the last in order of position must control,” because there is not only no irreconcilable conflict, albeit an- unfortunate and discriminatory result is effected, but sections 295 and 296 of the Municipal Court Act which treat of the procedure to be taken before commencing an action upon a marshal’s bond, although subsequent in position to subdivision 18, section 1, are in effect referred to in subdivision 5, section 1, by the words “ as prescribed in this act,” and are thus made to precede subdivision 18 of said section 1.
The conclusion is reluctantly arrived at, that no jurisdiction is conferred against a corporation in any action where the amount claimed exceeds $500, and the judgment must be affirmed.
Judgment affirmed, with costs.